** REVOLVING FUND — EQUIPMENT — TRANSFER ** IT IS BELIEVED THAT IF THE EQUIPMENT YOU REFER TO IS NOT NEED NOR CANNOT BE USED BY THE STATE BOARD OF VOCATIONAL EDUCATION FOR THE PURPOSE FOR WHICH IT WAS ACQUIRED, AND IF SUCH EQUIPMENT IS NEED AT THE OKLAHOMA SCHOOL FOR THE BLIND, THEN THE STATE BOARD OF PUBLIC AFFAIRS MAY TRANSFER SUCH EQUIPMENT TO THE OKLAHOMA SCHOOL FOR THE BLIND.  IF THESE CONDITIONS EXIST AND SUCH TRANSFER IS DESIRED, IT IS SUGGESTED THAT THE STATE BOARD OF VOCATIONAL EDUCATION, BY RESOLUTION OR OTHERWISE, MAKE AN OFFICIAL FINDING OR DETERMINATION OF THE FACT THAT SUCH EQUIPMENT IS NOT NEEDED OR CANNOT BE USED AND REQUEST THE STATE BOARD OF PUBLIC AFFAIRS TO TRANSFER THE SAME TO THE OKLAHOMA SCHOOL FOR THE BLIND. (SURPLUS PROPERTY) CITE: 7 Ohio St. 6.1 [7-6.1], 74 Ohio St. 96 [74-96], 7 Ohio St. 74 [7-74] (J. H. JOHNSON)